Eberhardt, Judge.
1. “When a motion for mistrial is made and the trial court instructs the jury not to consider the alleged error upon which the motion is based, and counsel neither requests further instruction nor renews the motion for mistrial, the assignment of error based on the denial of the motion for a mistrial is without merit.” Kendrick v. Kendrick, 218 Ga. 460 (4) (128 SE2d 496).
Argued October 5, 1966
Decided October 24, 1966.
Holden E. Sanders, for appellant.
Davis & Stringer, Robert H. Stringer, for appellee.
2. Where defendant’s counsel requested the court to instruct the jury not to consider argument of plaintiff’s counsel relative to her source of income as a means of living and the court did so admonish the jury, error assigned upon the objectionable argument or upon the failure of the court to declare a mistrial because of it is not meritorious. “In no case will the trial judge’s ruling be reversed for not going further than requested.” Brooks v. State, 183 Ga. 466, 469 (188 SE 711, 108 ALR 752).
3. Though the evidence was conflicting, the verdict was authorized. The general grounds of the motion for new trial are without merit.

Judgment affirmed.


Bell, P. J., and Jordan, J., concur.